DETAILED ACTION
Claims 1-20 are pending in this action.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 08/14/2019 are accepted.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, an initialed and dated copy of Applicant’s IDS form 1449 filed 08/14/2019 is attached to the instant Office action. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (control logic) that is coupled with functional language (configured to do one or more operations) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations include: control logic configured to execute the instruction to activate a/the trigger engine... (claim 1, ln. 3-4; claim 6, ln. 1-2), control logic configured to control the scan chain to perform a circular scan… (claim 3, ln. 1-2), control logic configured to configured to detect the hardware Trojan… (claim 7, ln. 1-2; claim 8, ln. 1-2, ), and the control logic configured to control generation of the stimulus… (claim 10, ln. 1-2).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Para. 0084 discloses that the control logic may be implemented in hardware, software, or both.  By choosing to use a means-plus-function limitation, applicant limits the claim to the disclosed structure: implementation by a combination of hardware and software.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10, and 11 are rejected under 35 U.S.C. 102(a)(1), and 35 U.S.C. 102(a)(2) and as being anticipated by Tehranipoor et al. (US Pub. 2013/0019324) (hereinafter “Tehranipoor”).  

As per claim 1, Tehranipoor teaches a detector, comprising: 
a memory configured to store instructions; and ([Tehranipoor, para. 0057] unit refers to a process running on a processor and a memory that contains software that executes instructions)
	control logic configured to execute the instructions to activate a trigger engine and detect a hardware trojan based on output signals of a target circuit, ([Tehranipoor, para. 0084] a control unit [control logic] controls a procedure to activate a linear feedback shift register [a trigger engine] to generate an input pattern that when applied to the integrated circuit [the target circuit] results in an output signal that detects malicious functional hardware modification [a trojan]) wherein the trigger engine is configured to generate a stimulus that activates the hardware trojan and ([para. 0084] the LSFR generates input signal patterns to the circuit to induce or otherwise cause noise [a stimulus], and where the noise is used to activate/detect a trojan [see para. 0157 – the LSFR either partially or fully activates the trojan]) wherein the output signals of the target circuit are generated when the stimulus is applied.  ([Para. 0092] a signature [output signal – see para. 0007] is obtained from the integrated circuit when the input patterns of the LSFR is applied)
	
	As per claim 10, Tehranipoor teaches claim 1.  
	Tehranipoor also teaches wherein the control logic is configured to control generation of the stimulus based on a dedicated pattern or sequence of patterns of transmitted data or a dedicated pattern or sequence of patterns of control signals.  ([Tehranipoor, para. 0067] the control unit, based on an initially predetermined challenge signal pattern [a dedicated pattern/sequence/control signal] controls the generation of the output of the LFSR [the stimulus])

	As per claim 11, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 1, and thus is rejected with the same rationale applied against claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranipoor in view of Sul et al. (US Pub. 2008/0114562) (hereinafter “Sul”). 


Tehranipoor also teaches the scan chain is configured to perform a circular scan that includes shifting bit values through the flip-flops to generate the stimulus.  ([Tehranipoor, para. 0108; para. 0084; Fig. 5] the noise input to the IC [the stimulus] generated by the LFSR feeds back into the AND gate controlled by the control unit to generate further input [a circular scan] and can be applied N times as determined by the control unit [see para. 0067].  The a LFSR scan chain comprised of flip-flops is taught by Sul below) 
Tehranipoor does not explicitly teach the trigger engine includes a scan chain of flip-flops.  
However, Sul teaches the trigger engine includes a scan chain of flip-flops. ([Sul, Fig. 2, para. 0006] an LFSR consists of exclusive-OR gates and flip-flops to generate a fixed sequence of test patterns)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Sul to include the trigger engine includes a scan chain of flip-flops.  One of ordinary skill in the art would have been motivated to make this modification because built-in self-test systems commonly use flip-flop shift registers to generate pseudo-random binary sequences to create test patterns such that the test patterns can be used to identify failures in an integrated circuit.  (Sul, para. 0006)

As per claim 3, Tehranipoor in view of Sul teaches claim 2.  
Tehranipoor also teaches the control logic is configured to control the scan chain to perform the circular scan a predetermined number of cycles to generate the stimulus.  ([Tehranipoor, para. 0108; para. 0084; Fig. 5] the noise input to the IC [the stimulus] generated by the LFSR feeds back into the AND gate controlled by the control unit to generate further input [a circular scan] and can be applied N times as determined by the control unit [see para. 0067])


Tehranipoor does not explicitly teach wherein the target circuit includes a high-speed input/output (HSIO) interface which includes the hardware trojan.  
However, Sul teaches wherein the target circuit includes a high-speed input/output (HSIO) interface which includes the hardware trojan.  ([Sul, para. 0002-0003; para. 0057-0058] test circuitry include embodiments to interface with HSIO ICs, including commercial ICs [commonly known to be ICs with hardware trojan – see Tehranipoor above])
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Sul to include wherein the target circuit includes a high-speed input/output (HSIO) interface which includes the hardware trojan.  One of ordinary skill in the art would have been motivated to make this modification because built-in self-test systems commonly use flip-flop shift registers to generate pseudo-random binary sequences to create test patterns such that the test patterns can be used to identify failures in an integrated circuit.  (Sul, para. 0006)

As per claim 6, Tehranipoor in view of Sul teaches claim 5.
Tehranipoor also teaches the control logic is configured during a built-in self-test (BIST) of the HSIO interface and ([Tehranipoor, Fig. 5; para. 0084; para. 0113] the control unit controls the input pattern generated by the LFSR that is used for the BIST of the integrated circuit) process the output signals of the target circuit to detect the hardware trojan in the HSIO interface during the BIST.  ([Fig. 5; para. 0084] the input pattern generated by the LSR is applied to the target IC to detect a hardware trojan)



As per claim 13, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 3, and thus is rejected with the same rationale applied against claim 3.  

As per claim 15, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 5, and thus is rejected with the same rationale applied against claim 5. 

As per claim 16, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 6, and thus is rejected with the same rationale applied against claim 6.  
 
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranipoor in view of Sul as applied to claim 2 above, and further in view of Satoh et al. (US Pub. 2013/01274420) (hereinafter “Satoh”). 

As per claim 4, Tehranipoor in view of Sul teaches claim 2.
Tehranipoor in view of Sul does not explicitly teach, wherein the stimulus includes electromagnetic energy generated based on shifting the bit values through the flip-flops.  
([Satoh, para. 0064] an LFSR circuit can generate an electromagnetic wave suitable for observation.  The LFSR circuit operating by shifting bit values through flip-flops was taught by Sul above)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Satoh to include wherein the stimulus includes electromagnetic energy generated based on shifting the bit values through the flip-flops.  One of ordinary skill in the art would have been motivated to make this modification because the authenticity of an electronic circuit may be determined by comparing two different forms of electronic/electromagnetic waveform data (Satoh, para. 0032)

As per claim 14, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 4, and thus is rejected with the same rationale applied against claim 4. 

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranipoor in view of Crouch et al. (US Pub. 2020/0104497) (hereinafter “Crouch”). 

As per claim 7, Tehranipoor teaches claim 1.  
Tehranipoor does not teach wherein the control logic is configured to detect the hardware trojan based on bit-error rate information corresponding to the output signals of the target circuit.  
However, Crouch teaches wherein the control logic is configured to detect the hardware trojan based on bit-error rate information corresponding to the output signals of the target circuit.  ([Crouch, para. 0128] the trojan detection instrument [a control logic – see para. 0143 – the instrument controls digital pins] compares a logic circuit output/parameter against a reference in order to detect hardware trojan activity.  The output/parameter, where a behavior modification type trojan is present, is rate of errors in internal data transfers [bit-error rate information])
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Crouch to include wherein the control logic is configured to detect the hardware trojan based on bit-error rate information corresponding to the output signals of the target circuit.  One of ordinary skill in the art would have been motivated to make this modification because such a system allows the detection of difficult find behavior modification type Trojans (Crouch, para. 0021)

As per claim 8, Tehranipoor in view Crouch of teaches claim 7.  
Tehranipoor does not teach wherein the control logic is configured to detect the hardware trojan based on a difference between a first bit-error rate and a second bit-error rate, the first bit-error rate generated when the stimulus is not applied to the target circuit by the trigger engine and the second bit-error rate generated when the stimulus is applied to the target circuit by the trigger engine.  
However, Crouch teaches wherein the control logic is configured to detect the hardware trojan based on a difference between a first bit-error rate and a second bit-error rate, ([Crouch, para. 0128; para. 0130] the trojan detection instrument monitors error rates in internal data transfers to detect Trojans.  The instrument compares a logic circuit output [a second bit-error rate] against a stored reference [a first bit-error rate] to detect a hardware trojan) the first bit-error rate generated when the stimulus is not applied to the target circuit by the trigger engine ([Para. 0106-0107; Fig. 2] a golden circuit is utilized with the testing emulation host to create a stored reference by operating the golden circuit model to generate an emulation of the golden circuit model [step 216 and 232 of Fig. 2].  [Para. 0110; step 248 of Fig. 2] this occurs prior to introducing the trojan trigger/external physical effects [the trigger engine stimulus is not applied to the target circuit].  [Para. 0122] The emulation of the golden circuit model is used to obtain the stored reference/baseline golden model signature [the first bit-error rate]) and the second bit-error rate generated when the stimulus is applied to the target circuit by the trigger engine.  ([Para. 0110; step 248 of Fig. 2] the external physical effects model [the trigger engine] applies a camouflaged first trojan trigger to the circuit [the stimulus].  [Para. 0116] the output of the circuit is collected/measured, and the signature of the result [the output/second bit-error rate] is compared with the pre-existing golden circuit model signature [the stored reference/first bit-error rate])
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Crouch for the same reasons as disclosed above. 

As per claim 9, Tehranipoor teaches claim 1.  
Tehranipoor does not teach wherein the hardware trojan is a type which is configured to: perform at least one of the following: send secret data to an unauthorized entity; disrupt operation of the target circuit or its host circuit; destroy operation of the target circuit or its host circuit; corrupt data or a data stream managed by the target circuit or its host circuit; and impair the target circuit or its host circuit on an intermittent basis.
However, Crouch teaches wherein the hardware trojan is a type which is configured to: perform at least one of the following: ([Crouch, para. 0008] hardware trojans detected perform the functions below.  The examiner interprets “at least one of” to mean only one limitation must be met, however, all limitations are searched for and mapped for the sake of compact prosecution)
send secret data to an unauthorized entity; ([Crouch, para. 0008] hardware trojans sends personal data or design/operation information to unintended entities)
([Crouch, para. 0008] hardware trojans denies the integrated circuit from conducting its normal function)
destroy operation of the target circuit or its host circuit; ([Crouch, para. 0008] hardware trojans cause physical damage and destruction of the integrated circuit)
corrupt data or a data stream managed by the target circuit or its host circuit; and ([Crouch, para. 0130] hardware trojans corrupts the data of the integrated circuit)
and impair the target circuit or its host circuit on an intermittent basis.  ([Crouch, para. 0026] hardware trojans cause early life-cycle fails and reduces the reliability of/impairs the electronic device)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Crouch to wherein the hardware trojan is a type which is configured to: perform at least one of the following: send secret data to an unauthorized entity; disrupt operation of the target circuit or its host circuit; destroy operation of the target circuit or its host circuit; corrupt data or a data stream managed by the target circuit or its host circuit; and impair the target circuit or its host circuit on an intermittent basis.  One of ordinary skill in the art would have been motivated to make this modification because modern ICs can be compromised by the inclusion of such trojans and the techniques described allow detection of many different types of these difficult to find hardware Trojans. (Crouch, para. 0014)

As per claim 17, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 7, and thus is rejected with the same rationale applied against claim 7. 



As per claim 19, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 9, and thus is rejected with the same rationale applied against claim 9. 

 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tehranipoor in view of Sul as applied to claim 1, and in view of Crouch.  

As per claim 20, Tehranipoor teaches a non-transitory computer-readable medium storing instructions for causing a processor to perform operations including: ([Tehranipoor, para. 0199] an implementation of trojan detection software can be stored on or transmitted across some form of computer readable media)
activating a trigger engine to generate a stimulus; ([Tehranipoorm, para. 0084] the activation of an LSFR [a trigger engine] generates input signal patterns to the circuit to induce or otherwise cause noise [a stimulus])
receiving signals from a target circuit when the stimulus is applied; and ([Tehranipoorm, para. 0092] a signature [output signal – see para. 0007] is obtained from the integrated circuit [the target circuit when the input patterns of the LSFR [the trigger engine] is applied)
detecting a hardware trojan based on the signals from the target circuit, ([Tehranipoor, para. 0084] a control unit [control logic] controls a procedure to activate a linear feedback shift register [a trigger engine] to generate an input pattern that when applied to the integrated circuit [the target circuit] results in an output signal that detects malicious functional hardware modification [a hardware trojan])
wherein the stimulus is to activate the hardware trojan and the target circuit is to generate the received signals when the stimulus is generated ([Tehranipoorm, para. 0157] the input stimulus generated by the LFSR either partially or completely activates the trojan so that it may be detected), the trigger engine including a scan chain to perform a circular scan by shifting bit values through a series of flip-flops ([Tehranipoor, para. 0108; para. 0084; Fig. 5] the noise input to the IC [the stimulus] generated by the LFSR feeds back into the AND gate controlled by the control unit to generate further input [a circular scan] and can be applied N times as determined by the control unit [see para. 0067].  The a LFSR is a scan chain comprised of flip-flops as taught by Sul) 
Tehranipoorm does not explicitly teach shifting bit values through a series of flip-flops and the target circuit including a high-speed input/output (HSIO) interface,  
However, Sul teaches shifting bit values through a series of flip-flops ([Sul, Fig. 2, para. 0006] an LFSR donsis of exclusive-OR gates and flip-flops to generate a fixed sequence of test patterns)
and the target circuit including a high-speed input/output (HSIO) interface. ([Sul, para. 0002-0003; para. 0057-0058] test circuitry include embodiments to interface with HSIO ICs, including commercial ICs [commonly known to be ICs with hardware trojan – see Tehranipoor above])
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Sul for the same reasons as disclosed above. 
Tehranipoorm in view of Sul does not explicitly teach wherein the hardware trojan is detected based on bit-error rate information corresponding to the signals from the target circuit.
However, Crouch teaches wherein the hardware trojan is detected based on bit-error rate information corresponding to the signals from the target circuit.  ([Crouch, para. 0128] the trojan detection instrument [a control logic – see para. 0143 – the instrument controls digital pins] compares a logic circuit output/parameter against a reference in order to detect hardware trojan activity.  The output/parameter, where a behavior modification type trojan is present, is rate of errors in internal data transfers [bit-error rate information])
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Crouch for the same reasons as disclosed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jyothi et al. (US Pub. 2012/0278893) discloses a ring oscillator in combination with flip-flop elements to expose a hardware Trojan during a test utilizing a design-for-test technique.  Tehranipoor et al. (US Pub. 2014/0103344) discloses detection of recovered integrated circuits that may have Trojan hardware elements, whose detection uses flip-flop chains.  Keller et al. (US Pub. 2016/0098561) discloses detection of malicious hardware components by comparing the signature (such as bit-error) of a device, subject to stimulation, against a known standard.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/Z.L./Examiner, Art Unit 2493 

/PETER C SHAW/Primary Examiner, Art Unit 2493